OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of New Jersey, dated October 5, 1993, and filed October 12, 1993, the respondent was publicly reprimanded for acts of professional misconduct including gross negligence, failure to act with reasonable diligence, failure to explain a matter to the extent reasonably necessary to permit a client to make informed decisions, failure to withdraw from representation, failure to expedite litigation, and failure to properly exercise the responsibilities of a supervisory lawyer.
On November 24, 1993, the respondent was served, via certified mail, return receipt requested, with a notice pursuant to 22 NYCRR 691.3 (b), informing him of his right to impose certain enumerated defenses to the imposition of discipline in New York. In his reply, dated December 7, 1993, the respondent clearly admits his negligence and indicates remorse for his conduct. The respondent has neither asserted the defenses enumerated in 22 NYCRR 691.3 (c) nor demanded a hearing.
Under the circumstances of this case, the respondent is censured for his professional misconduct.
Mangano, P. J., Thompson, Sullivan, Balletta and Ritter, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent, John P. Libretti, admitted under the name John Peter Libretti III is censured for his misconduct.